DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The amendment filed on 1/20/2022 canceling claims 11-14 drawn to a method of forming heat exchanger plates is acknowledged. Hence, the restriction requirement dated 1/5/2022 is moot.
Claim Objections
Claims 1, 5 and 8 are objected to because of the following informalities:  
In claim 1, line 8, “the elongate heat exchanger plates” should read –the heat exchanger plates--.  Appropriate correction is required.
In claim 5, “the skirts that extend at least partly along the two sides of the heat exchanger plates” should read --the skirts that extend at least partly along the only two opposite sides of each heat exchanger plate—for consistency.
In claim 8, “for an as large port opening area” should read –for a large port opening area--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “some port openings” it is unclear if it is indented to recite new port openings or referring to the four port openings in claim 1.
For examination purposes, “some port openings” are referring to the four port openings and is read as –some of the port openings--.
The term “close” in the phrase “close to perpendicular” in claim 5 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the skirt is close to the perpendicular with the term “close”.
For examination purposes, “close to perpendicular” is construed as having an obtuse angle relative to the heat exchanger plates.
Claim 6 recites the limitation “the flat seal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the flat seal along the two other sides of the heat exchanger plates is provided by elongate areas" is construed as –the flat brazed areas along the two other sides of the heat exchanger plates are
Claim 7 recites the limitation “the flat sealing surfaces" and “the sealing provided by the skirts” in line 1.  There are insufficient antecedent basis for these limitations in the claim.
For examination purposes, “the flat sealing surfaces" and “the sealing provided by the skirts” are construed as --the flat brazed areas-- and --the contact provided by the skirts--.
The term “large” in the phrase “large port opening area” in claim 8 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how large of the port opening area in the claim.
Further, “as possible” in claim 8 renders the claim indefinite because it is unclear how large is the port opening area meets the limitation “as possible”, so the metes and bounds of the claim is unclear.
For examination purposes, because “in order to provide for a large port opening area as possible” is a functional language, it is construed as redundant and does not carry a patentable weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yogo (US Patent No. 4,653,581).
Regarding claim 1, Yogo discloses a brazed plate heat exchanger for exchanging heat between at least two fluids (Figs. 2-8 and see summary of the invention), the heat exchanger comprising several heat exchanger plates (12) provided with a pressed pattern (fins 21) comprising depressions (valley of the fins 21) and elevations (peaks of the fins 21) adapted to keep the plates on a distance from one another (that act as a spacer to keep a distance between the flat plate sections 12a) by contact points (contact points at peaks and valleys of the fins 21 contacts with the flat plate section 12a) between the elevations and depressions of neighboring plates (such contact points include positions between peak and valleys of neighboring plates) under formation of interplate flow channels for media to exchange heat (flow channels between each of the flat plate sections 12a, and the contact points are formed under such configuration) , at least four port openings (13-16, Fig. 7) being placed in corner regions of the heat exchanger plates (see Fig. 7) and having selective fluid communication with the interplate flow channels (the side wall members 22 provides the selective fluid communication to the flow channels) such that the fluids to exchange heat will flow between port openings of the heat exchanger plates (two fluids which exchanges heat flow respectively in directions A and B, Fig. 2) and a circumferential seal (brazing between vertical wall sections 12b, and side wall members 22 with the flat plate section 12a, see claims 11 and 12 of Yogo, that provides sealings around the heat exchanger plates 12) sealing off the interplate flow channels from communication with the surroundings (that seals the flow channels from the surroundings), wherein the heat 
Regarding claim 3, Yogo further discloses wherein the selective fluid flow between the port openings and the interplate flow channels is achieved by providing some port openings, on a high level and some port openings on a low level (see Fig. 2, some port openings 13-16 are located in upper level with flow B and some port openings 13-16 are located in lower level with flow A).
Regarding claim 4, Yogo further discloses wherein the heat exchanger plates are identical and wherein every other plate is turned 180 degrees in its plane prior to being placed in a stack to form the heat exchanger (see Fig. 2, the plates 12 are identical and the plates with the side wall members 22 in the layer with the flow B is turned 180 degrees with respected to the layer with the flow A).
Regarding claim 5, Yogo further discloses wherein the skirts that extend at least partly along the two sides of the heat exchanger plates are arranged close to perpendicular relative to a plane of the heat exchanger plates, such that the skirts of 
Regarding claim 6, Yogo further discloses wherein wherein the flat brazed areas along the two other sides of the heat exchanger plates are provided by elongate areas (connection areas including an area portion of the flat plate section 12a with a shape of elongated part 22a of side wall 22 and the top/bottom areas the part 22a, see Fig. 5) adapted to contact one another (the connection areas are connected) in the same fashion as areas surrounding the port openings contact one another (connection areas including an area portion of the flat plate section 12a and the top/bottom areas the part 23, the part 23 surrounds the openings 13-16, and the two areas are also connected) in order to provide for the selective communication between the port openings and the interplate flow channels (the connections allows flow A and B separately as shown in Fig. 2).
Regarding claim 7, Yogo further discloses wherein in the interjunction between the flat brazed areas and the contact provided by the skirts, a sealing comprising both a skirt-to-skirt sealing and a flat sealing is provided (the interjunction of the flat brazed areas and the contact provided by the skirts, see the annotated figure below, includes a sealing or brazed joints between the wall sections 12b; and between the wall part 22 and flat plate portion 12a).

    PNG
    media_image1.png
    479
    746
    media_image1.png
    Greyscale

Regarding claim 9, Yogo further discloses wherein the skirts extend along the entire length of the two sides of the heat exchanger plates (see Fig. 2).
Regarding claim 15, Yogo further discloses wherein the flat brazed areas comprise flat seals (the brazing areas of the side wall members 22 and the flat plate section 12a is a flat seal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogo (US Patent No. 4,653,581) in view of Geskes (US PGPub No. 2008/0202735) and Hainley (US PGPub No. 2002/0050347).
Regarding claim 2, Yogo fails to disclose wherein the heat exchanger plates are made from austenitic stainless steel having a thickness of 0.1 to 2 mm.
Geskes discloses wherein the heat exchanger plates are made from austenitic stainless steel (paragraph 0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger plates are made from austenitic stainless steel in Yogo as taught by Geskes in order to prevent corrosion.
Hainley discloses wherein the heat exchanger plates having a thickness of 0.1 to 2 mm (paragraph 0025 of Hainley discloses heat exchanger plates having a thickness of 0.015 inch which is 0.381mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger plates having a thickness of 0.1 to 2 mm in Yogo as taught by Hainley in order to fit specific heat transfer requirement in particular application (paragraph 0025 of Hainley).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogo (US Patent No. 4,653,581) in view of Zimmerman (US PGPub No. 2002/0192531).
Regarding claim 8
Zimmerman (Fig. 2b) discloses wherein the port openings are droplet shaped (openings 46-49, Fig. 2b) in order to provide for an as large port opening area as possible (as best understood, it is construed as redundant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the port openings are droplet shaped in order to provide for an as large port opening area as possible in Yogo as taught by Zimmerman since it is an obvious matter of design choice to make the different portions of the portion openings of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogo (US Patent No. 4,653,581) in view of Flessate (US Patent No. 4,805,693).
Regarding claim 10, Yogo fails to disclose wherein the heat exchanger plates are manufactured by roll forming.
Ryan dislcoses wherein the heat exchanger plates are manufactured by roll forming (Fig. 3 and 4, and see col. 6, lines 22-30, noted that the “roll forming” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. “roll forming” does not imply a distinct structure to the “heat exchanger plates” itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger plates 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763